IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            March 4, 2009

                                      No. 08-60952                     Charles R. Fulbruge III
                                    Summary Calendar                           Clerk



UNITED STATES OF AMERICA

                                                   Plaintiff - Appellee
v.

TERRELL MARTA TAYLOR

                                                   Defendant - Appellant




                     Appeal from the United States District Court
                       for the Southern District of Mississippi
                                  No. 1:01cr86-WJG


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Appellant Terrell Marta Taylor pled guilty to possession with intent to
distribute fifty grams or more of crack cocaine.1 As part of his plea agreement,
he expressly waived the right to appeal the conviction or sentence.                        He
nevertheless now appeals arguing that the use of immunized information to
enhance his sentence operated as a breach of the plea agreement.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
           21 U.S.C. § 841(a)(1).
                                        No. 08-60952

      On the day Taylor was arrested a United States attorney orally advised
him that if he cooperated he could return home and be indicted on a later date.
With this assurance, Taylor disgorged the location of two firearms in his
apartment and the names of potential drug crime suspects. This information
eventually led to sentence enhancements in his presentence report, which the
district court adopted.
      Taylor first contends that the plea agreement itself contains immunity
clauses that prevent the use of information he gave on his arrest date. We apply
general principles of contract law to interpret a plea agreement.2 While the
agreement does include immunity clauses, they are forward looking, speaking
to Taylor’s “obligation to cooperate under this agreement” and to “information
given by the defendant subsequent to and in response to” this agreement. Thus,
the plea agreement by its own force does not protect Taylor from his statements
given the day of his arrest and prior to the plea agreement.
      Taylor next argues that the plea agreement, although it never mentions
it, memorialized the oral cooperation agreement he entered into the day of his
arrest, which agreement he claims included immunity. Taylor did not raise this
objection, or any objection regarding immunity, at the district court. Thus we
review whether the Government breached the plea agreement, which in this case
turns of the appropriateness of the sentence, for plain error.3 Beyond Taylor’s
assertion, there is no evidence of an immunity agreement from the day Taylor
was arrested. Taylor cannot by manufacturing, or at best raising for the first
time on appeal, an oral immunity agreement that allegedly occurred on the day
of his arrest avoid the fact that he waived his statutory right to appeal. There
was no evidence before the district court that the Government breached the plea

      2
          See U.S. v. Cantu, 185 F.3d 298, 304 (5th Cir. 1999).
      3
        See U.S. v. Munoz, 408 F.3d 222, 226 (5th Cir. 2005); U.S. v. Price, 516 F.3d 285,
286–87 (5th Cir. 2008).

                                               2
                                No. 08-60952

agreement by assenting to the use of immunized information in the
presentencing report and nothing before this Court would compel a finding of
plain error. Taylor is bound to the obligations under his plea agreement. The
motion to dismiss the appeal is GRANTED, and the appeal is DISMISSED.




                                     3